REAVLEY, Senior Circuit Judge,
specially concurring:
Because of Ms. Lewinsky’s statements and conduct, an investigation of Mr. Jordan was warranted. The extensiveness of that investigation (five grand jury appearances, for example) may well have necessitated more legal expense than would have been required had there been no Independent Counsel conducting the investigation. The problem, as the court explains, is that Mr. Jordan is required to distinguish his costs due solely to the extensiveness of the Independent Counsel’s investigation. This is his burden and he makes no attempt to carry it — most likely an impossibility. There being no reasonable basis for ruling other than the court does, I concur.